Citation Nr: 0208813	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-14 097A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation, for an undiagnosed 
illness manifested by bilateral shoulder pain, greater than 
20 percent for the period from January 3, 1995, to 
February 4, 1998.

2.  Entitlement to an initial evaluation for degenerative 
disease of the cervical spine and elbows, greater than 10 
percent for the period from January 3, 1995, to February 4, 
1998.

3.  Entitlement to an initial evaluation for right shoulder 
arthralgia, greater than 20 percent from February 4, 1998.

4.  Entitlement to an initial evaluation for left shoulder 
arthralgia, greater than 20 percent from February 4, 1998.

5.  Entitlement to an initial evaluation for cervical 
spondylolisthesis with radicular irritation resulting in 
arthralgia of the elbow joints, greater than 30 percent from 
February 4, 1998.

(The issue of service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966, from September 1990 to April 1991, and from October 
1994 to January 1995.  The tour of duty from September 1990 
to April 1991 includes Persian Gulf War service.  The veteran 
also had approximately another 15 years of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1997 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, among other things, granted the 
veteran's claims of service connection for an undiagnosed 
illness manifested by bilateral shoulder pain and 
degenerative disease of the cervical spine and elbows.  The 
shoulder pain disabilities were given a combined 20 percent 
rating and the cervical spine and elbow pain disabilities 
were given a combined 10 rating, all effective from 
January 3, 1995.  In September 1997, the veteran moved from 
Pennsylvania to New York and his claims file was transferred 
to the appropriate RO.  In December 2000, the RO 
recharacterized the veteran's service connected disabilities 
as follows: right shoulder arthralgia, left shoulder 
arthralgia, and cervical spondylolisthesis with radicular 
irritation resulting in arthralgia of the elbow joints.  The 
RO thereafter rated the veteran's service connected right 
shoulder arthralgia as 20 percent disabling, service 
connected left shoulder arthralgia as 20 percent disabling, 
and service connected cervical spondylolisthesis as 30 
percent disabling, all effective from February 4, 1998.

Initially, the Board notes that, given that the assignment of 
the initial rating for shoulder, cervical spine, and elbow 
disabilities followed an award of service connection, the 
Board must consider the applicability of a higher rating for 
the entire period in which the appeal has been pending.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As such, the 
questions for consideration are the propriety of the initial 
ratings assigned during the course of this appeal.  Thus, the 
rating issues in this case are as listed the cover page of 
this decision.

Next, as to the issue of service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness, the 
Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105) (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the veteran and his representative 
notice and reviewing any responses to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  For the period from January 3, 1995, to February 4, 1998, 
the veteran's right shoulder disability was manifested by 
pain objectively confirmed by a VA examiner.

2.  For the period from January 3, 1995, to February 4, 1998, 
the veteran's left shoulder disability was manifested by pain 
objectively confirmed by a VA examiner.

3.  For the period from January 3, 1995, to February 4, 1998, 
the veteran's cervical spine disability was manifested by x-
rays evidence of arthritis.

4.  For the period from January 3, 1995, to February 4, 1998, 
the veteran's right elbow disability was manifested by pain 
objectively confirmed by a VA examiner.

5.  For the period from January 3, 1995, to February 4, 1998, 
the veteran's left elbow disability was manifested by pain 
objectively confirmed by a VA examiner.

6.  From February 4, 1998, the veteran's right shoulder 
disability is manifested by no more than pain that causes arm 
motion to be limited to shoulder level.

7.  From February 4, 1998, the veteran's left shoulder 
disability is manifested by no more than pain that causes arm 
motion to be limited to shoulder level.

8.  From February 4, 1998, the veteran's cervical spine 
disability is manifested by no more than pain and serve 
limitation of motion.

9.  From February 4, 1998, the veteran's right elbow 
disability is manifested by complaints of pain without 5 
degrees of lost extension.

10.  From February 4, 1998, the veteran's left elbow 
disability is manifested by complaints of pain without lost 
motion.


CONCLUSIONS OF LAW

1.  For the period from January 3, 1995, to February 4, 1998, 
the criteria for a separate evaluation of 20 percent for a 
right shoulder disability are met.  38 U.S.C.A. §§ 1155, 
1151, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic 
Code 5201 (2001).

2.  For the period from January 3, 1995, to February 4, 1998, 
the criteria for a separate evaluation of 20 percent for a 
left shoulder disability are met.  38 U.S.C.A. §§ 1155, 1151, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5201 (2001).

3.  For the period from January 3, 1995, to February 4, 1998, 
the criteria for a separate evaluation of 10 percent for a 
cervical spine disability are met.  38 U.S.C.A. §§ 1155, 
1151, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic 
Codes 5003, 5290 (2001).

4.   For the period from January 3, 1995, to February 4, 
1998, the criteria for a separate evaluation of 10 percent 
for a right elbow disability are met.  38 U.S.C.A. §§ 1155, 
1151, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic 
Codes 5206, 5207 (2001).

5.  For the period from January 3, 1995, to February 4, 1998, 
the criteria for a separate evaluation of 10 percent for a 
left elbow disability are met.  38 U.S.C.A. §§ 1155, 1151, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5206, 5207 
(2001).

6.  From February 4, 1998, the criteria for an initial 
evaluation in excess of 20 percent for a right shoulder 
disability are not met.  38 U.S.C.A. §§ 1155, 1151, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5003, 5201 
(2001).

7.  From February 4, 1998, the criteria for an initial 
evaluation in excess of 20 percent for a left shoulder 
disability are not met.  38 U.S.C.A. §§ 1155, 1151, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5003, 5201 
(2001).

8.  From February 4, 1998, the criteria for an initial 
evaluation in excess of 30 percent for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1155, 1151, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5003, 5290 
(2001).

9.  From February 4, 1998, the criteria for an initial 
evaluation in excess of 10 percent for a right elbow 
disability are not met.  38 U.S.C.A. §§ 1155, 1151, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5206, 5207, 
5208 (2001).

10.  From February 4, 1998, the criteria for an initial 
evaluation in excess of 10 percent for a left elbow 
disability are not met.  38 U.S.C.A. §§ 1155, 1151, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5206, 5207, 
5208 (2001).
         

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice that is contemplated by law.  Specifically, VA 
provided the veteran and his representative with an August 
1998 statement of the case and supplemental statements of the 
case dated in December 2000 and August 2002.  These documents 
provided notice of the law and governing regulations, as well 
as the evidence considered and reasons for the determinations 
made regarding the claims for higher evaluations.  Further, 
the record discloses that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims for higher evaluations.  Most notably, copies of 
the veteran's relevant VA treatment records have been 
associated with the claims folder.  Moreover, in August 1995, 
October 1998, June 1999, and July 2001, the RO provided the 
veteran with relevant VA examinations, and copies of those 
examination reports are of record.  Therefore, under these 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran even though the veteran was not expressly provided 
with notice of the VCAA.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).  Accordingly, the issues concerning 
the propriety of the initial evaluations assigned for 
shoulder, cervical spine, and elbow disabilities are ready 
for appellate review.

Reasons for Appeal

The veteran and his representative contend that the veteran's 
service-connected, shoulder, cervical spine, and elbow 
disabilities are manifested by adverse symptomatology that 
warrants the assignment of higher evaluations.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.


Factual Background

From January 3, 1995, to February 4, 1998

The veteran underwent a Persian Gulf Examination in May 1994.  
At that time, he complained of multiple joint aching.  On 
examination, he had full range of motion of all joints 
without effusions.  

Thereafter, a review of the record on appeal shows the 
veteran first appeared for VA examinations in August 1995.  
At the VA general examination, the veteran complained of 
daily "large joint distress particularly [of his] elbows and 
shoulders . . ." with morning stiffness but not acute 
synovitis.  Next, it was noted that the stiffness was usually 
morning stiffness and it took the veteran an hour to an hour 
and a half to limber up.  The diagnoses included arthralgias 
of the shoulders and elbows.

At the August 1995 VA joints examination, the veteran 
complained of difficulty with aching shoulder and elbow 
joints since returning from the Persian Gulf which difficulty 
has been getting progressively worse and which prohibits him 
from playing softball.

As to his shoulders and elbows, the examiner reported that, 
on examination, the veteran had full range of motion of both 
upper extremities with no inflammatory signs, swelling, or 
"restriction of motion referable to either shoulder or either 
elbow."  He had full rotation of his upper extremities as 
well as "unlimited" supination of the hands and 
hyperabduction of both arms.  The pre-x-ray impression was 
that the examiner could ". . . find no physical limitation or 
any physical abnormality referable to the shoulders or 
elbows, of which he complains."

Thereafter, August 1995 x-rays of the shoulders were 
negative, x-rays of the elbows showed olecranon spurs 
bilaterally, and x-rays of the cervical spine showed mild 
degenerative disease with vertebral foraminal narrowing at 
C5-C6 in the right and at C4-C5 on the left.  The post-ray 
impression was "[a]side from mild degenerative changes on x-
rays of [the] cervical spine, I note no significant x-ray 
changes.  No significant physical limitation noted on 
orthopedic examination."

In September 1996, the RO received two statements from 
friends of the veteran.  In these statements, his friends 
reported that the veteran, since his return from the Persian 
Gulf in March 1991, complained of sore muscles and painful 
joints which problems he had not complained of before going 
to the Persian Gulf.  It was also reported that, because of 
these problems, the veteran's wife was seen performing yard 
work that the veteran had always performed in the past.  It 
was also noted that the veteran's adverse symptomology had 
not diminished with time.  

From February 4, 1998

VA treatment records, dated from February 1998 to March 2001, 
were obtained by the RO.  These records show the veteran's 
complaints, diagnoses, and/or treatment for shoulder, 
cervical spine, and/or elbow pain.  (See VA treatment records 
dated in February 1998, March 1998, April 1998, June 1998, 
September 1998, January 1999, March 1999, May 1999, September 
1999, October 1999, March 2000, November 2000, and March 
2001; May 1998 occupational therapy evaluation; June 1998 
occupational therapy treatment records; and June 1998 
occupational therapy discharge summary).  The diagnoses 
included degenerative joint disease, shoulder rotator cuff 
tear, cervical spondylolisthesis with radicular irritation, 
bilateral shoulder impingement, and bilateral shoulder pain 
secondary to cervical disc dysfunction.  Id.

Specifically, as to the shoulders, it was noted as follows: 
the pain was worse on the left than on the right; the veteran 
had difficulty raising his arm above the level of his 
shoulder (see VA treatment record dated in February 1998); 
the veteran had pain in his left shoulder at 90 degrees (see 
VA treatment records dated in March 1998, April 1998, and 
September 1998); shoulder joint pain awoke the veteran at 
night (see VA treatment record dated in March 1998); the 
veteran complained of shoulder and neck pain with arm 
tingling but on examination had full next range of motion 
although with some difficulty with pain and discomfort (see 
VA treatment record dated in September 1999); the veteran had 
possible mild impingement on the left, no impingement on the 
right, generalized pain, decreased range of motion and 
abduction of the shoulder, generalized weakness of the 
rotator cuff, and atrophy of the muscles of the scapula (see 
VA treatment record dated in October 1999); intact range of 
motion in all extremities (see VA treatment record dated in 
November 2000); and the veteran had bilateral shoulder pain 
with lateral abduction at 90 degrees (see VA treatment record 
dated in March 2001).

The May 1998 occupational therapy evaluation noted that the 
active range of motion of the right shoulder was flexion to 
145 degrees, extension within normal limits, external 
rotation within normal limits, internal rotation from 0 to 45 
degrees, abduction to 125 degrees, and adduction within 
normal limits.  The passive range of motion of the right 
shoulder was flexion to 155 degrees, extension within normal 
limits, external rotation within normal limits, internal 
rotation from 0 to 60 degrees, abduction to 130 degrees, and 
adduction within normal limits.

The active range of motion of the left shoulder was flexion 
to 120 degrees, extension within normal limits, external 
rotation within normal limits, internal rotation within 
normal limits, abduction to 115 degrees, and adduction within 
normal limits.  The passive range of motion of the left 
shoulder was flexion within normal limits, extension within 
normal limits, external rotation within normal limits, 
internal rotation within normal limits, abduction within 
normal limits, and adduction within normal limits.

The June 1998 occupational therapy discharge summary noted 
that the active range of motion of the veteran's right 
shoulder was flexion to 150 degrees, extension within normal 
limits, external rotation within normal limits, internal 
rotation to within normal limits, abduction to within normal 
limits, and adduction to within normal limits.

The active range of motion of the veteran's left shoulder was 
flexion to 165 degrees, extension within normal limits, 
external rotation within normal limits, internal rotation to 
65 degrees, abduction to 145 degrees, and adduction to 100 
degrees.  

The passive range of motion of both of the veteran's 
shoulders were within normal limits except for the right 
shoulder having flexion to 170 degrees, abduction to 145 
degrees, and internal rotation to 65 degrees and the left 
shoulder having flexion to 155 degrees.  

Shoulder x-rays, dated in March 1998, showed an unremarkable 
right shoulder but, on the left, a lucent lesion with a 
fairly well defined sclerotic rim.  The impression was 
possible degenerative cyst.  A follow-up April 1998 whole 
body bone imaging showed possible degenerative changes in 
both shoulders.  It was opined that the left shoulder lucent 
lesion was likely degenerative in nature.  Subsequently, 
September 1999 right shoulder x-rays were negative.  

As to his cervical spine, treatment records noted as follows: 
the veteran complained of an occasional tingling sensation 
going down his arm to his hand (see VA treatment record dated 
in February 1998); the veteran complained of shoulder and 
neck pain with arm tingling but on examination had full next 
range of motion although with some difficulty with pain and 
discomfort (see VA treatment record dated in September 1999); 
the cervical spine had full range of motion (see VA treatment 
record dated in November 2000); and the veteran complained of 
back pain "on the level of 6" (see VA treatment record 
dated in March 2000).  Cervical spine x-rays, dated in 
October 1998, show degenerative disease at C4-C5 and C5-C6 
with associated hypertrophy.

As to his elbows, treatment records noted that the pain was 
located at the medial epicondyle (see VA treatment record 
dated in February 1998) and the veteran had intact range of 
motion in all extremities (see VA treatment record dated in 
November 2000).  The May 1998 occupational therapy evaluation 
noted left and right elbow active and passive range of motion 
as being within normal limits.

The veteran appeared for a VA examination in October 1998.  
At this time, he continued to complain of post Persian Gulf 
service pain in his shoulder, neck, and elbows.  He 
characterized the pain as a persistent ache, reported that he 
could not move his arms without experiencing shoulder pain, 
had difficulty walking up stairs, and he had difficulty 
sleeping because he wakes up with shoulder pain.  Thereafter, 
the veteran reported that, while he had worked in a warehouse 
before going to the Persian Gulf, he could not continue that 
work after he returned from Desert Storm because of the above 
symptoms.  His current medications consisted of vitamins 
only.

As to his shoulders, on examination, he had crepitus in the 
acromioclavicular joints on external and internal rotation of 
the shoulders.  There was no evidence of any atrophy of 
either upper extremity.  Shoulder motion exhibited no 
evidence of crepitus.

As to his cervical spine, on examination, he had tenderness 
on palpation of the mid cervical paravertebral musculature, 
the midline cervical spinous processes, and the cervicodorsal 
paravertebral musculature, bilaterally.  

As to his elbows, on examination, motion revealed no evidence 
of crepitus.  There was no sensory or motor deficit of either 
upper extremity.  Deep tendon reflexes of the upper 
extremities were present and symmetrical.

The diagnosis was cervical spondylosis with radicular 
irritation resulting in arthralgia of the shoulder and elbow 
joints.  Thereafter, the examiner noted that

[the] examination was conducted during a 
period of quiescent symptoms.  Symptoms 
elicited from the veteran are compatible 
with his diagnosis.  During flare-ups of 
symptoms which will occur with varying 
frequency, the physical findings of this 
examination could be significantly 
altered.  Quantification of such changes 
would require examination during a flare-
up.  Painful symptoms such as have been 
outlined on this examination will require 
the veteran to expend extra energy in 
completing tasks and hence will lead to 
early fatigue, weakened movements and 
ultimately to a loss of coordination.

The October and November 1998 cervical spine magnetic 
resonance imaging evaluations (MRIs) showed partial loss of 
height at the C4-C7 intervertebral disc spaces with mild 
impingement on the spinal cord secondary to osteophytes and 
an annular bulge at T3-T4.

Thereafter, the veteran underwent a VA joints examination in 
June 1999.  At that time, the veteran complained of increased 
adverse symptomatology with his shoulders, neck, and elbows 
to the point where he had difficulty reaching out of the car 
to grab a parking garage ticket.  The veteran thereafter 
reported that his neck pain caused difficulty at his job as a 
forklift driver and that he was no longer able to lift items 
without assistance and increased rest.  He also complained of 
numbness from the right lateral shoulder down to the elbow, 
but not below.  Lastly, he reported having occasional 
tingling down to his hands.

Next, the examiner opined that 1998 shoulder x-rays were 
consistent with degenerative joint disease; the cervical 
spine MRI showed C4-C5 and C5-C6 intervertebral levels of 
acromioclavicular lateral narrowing of the right aspect of 
the spinal canal with mild impingement on the spinal cord 
secondary to a combination of posterior vertebral body 
osteophytes and an annulus bulge consistent with degenerative 
joint disease; and elbow x-ray shows bilateral olecranon 
spurs. 

As to the shoulders, on examination, the range of motion of 
the right shoulder was external rotation with adduction to 90 
degrees, internal rotation with abduction to 25 degrees, 
flexion to 105 degrees, extension to 40 degrees, and 
abduction to 100 degrees.  The range of motion of the left 
shoulder was external rotation with adduction to 15 degrees, 
internal rotation with abduction to 50 degrees, flexion to 
105 degrees, extension to 40 degrees, and abduction to 90 
degrees. 

As to the cervical spine, on examination, the range of motion 
was flexion to 15 degrees, full extension, bilateral rotation 
to 10 degrees, and bilateral lateral bending to 12 degrees. 

As to the elbows, on examination, the range of motion of the 
right elbow was full flexion and extension limited by 5 
degrees.  The range of motion of the left elbow was full 
flexion and extension.

Thereafter, the examiner opined that current adverse 
symptomology were a maturation of the veteran's earlier 
complaints.  As to weakness, fatigue, or uncoordination, the 
examiner opined that it is as noted in the above examination 
report and he could not give an opinion as to additional loss 
in range of motion during a flare-up without examining the 
veteran at that time.

Lastly, the veteran appeared for a VA examination in July 
2001.  The examiner noted that the veteran started 
complaining of muscle and joint problems approximately 10 
years ago with increasing and chronic pain.  It was also 
noted that the pain was mostly in the shoulders.  It was next 
noted that the pain radiated down both arms and hands, 
including into the fingers.  The veteran also reported 
periods of flare-up that were increasing in duration.  The 
veteran treated his pain with ibuprofen (1 tablet a day), 
rest, and some times activity.  Nonetheless, the veteran 
reported that he was in pain all the time with increased 
limitation of motion and functional impairment during a 
flare-up.  Thereafter, the veteran complained that his 
disabilities prevented exercise with his upper body, yard 
work, and limited his ability to fish.

On examination, the veteran was right-hand dominant.  As to 
the shoulders, on examination, range of motion bilaterally 
(both passive and active) were forward flexion from 0 to 180 
degrees, abduction from 0 to 180 degrees, external rotation 
from 0 to 90 degrees, and internal rotation from 0 to 90 
degrees.  Thereafter, the examiner noted that the joints were 
painful during motion, mostly on abduction and there was 
objective evidence of painful motion detected in the form of 
guarding of movement when moving the shoulders forcefully.  
It was opined that the guarding "appears to occur in all 
axes of direction but mostly on abduction . . ."  On 
palpation, there was some tenderness over the 
acromioclavicular joint bilaterally.  The shoulder x-rays 
showed minimal and stable acromioclavicular joint spurring on 
the left and minimal progression of acromioclavicular joint 
spurring on the right.  The diagnosis was minimal 
degenerative joint disease of the left acromioclavicular 
joint.

As to the "upper limbs," there was no atrophies or 
fasciculation, muscle strength was 5/5 bilaterally for all 
muscle groups in the upper limbs, sensory examination was 
grossly normal, and reflex examination was normal. 

As to the cervical spine, on examination, the range of motion 
was flexion to 70 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees, and rotation to 80 degrees.  
Thereafter, the examiner noted, as to the above range of 
motions, that "[t]enderness is noted upon examination of the 
cervical spine again, when performing range of motion 
passively.  The [veteran] is able to actively move his neck 
in all axes just like his shoulders, but when the examiner 
attempts to perform the movement, the patient's range of 
motion is limited by pain."  There were no postural 
abnormalities, fixed deformities, spasms, or weakness.  The 
cervical spine x-rays showed stable degenerative change at 
C4-C5.  The diagnosis was mild degenerative disc disease of 
the cervical spine with minimal anterior and posterior 
ankylosis at the left at C4-C5. 

Thereafter, the examiner opined that 

[t]he . . . [veteran] has been 
experiencing shoulder joint pain and 
cervical pain when he was in the service, 
approximately 10 years ago.  He was just 
off Desert Storm.  Since then, he has 
complaints of constant pain mostly in the 
shoulders, which sometimes is relieved by 
rest and sometimes relieved by activity.  
Imaging is basically noncontributory.  
There are some minimal spurs of both 
[acromioclavicular (AC)] joints and some 
degenerative disease of the cervical 
spine which is stable since last exam in 
1998.  Furthermore, his range of motion 
appears sufficiently normal to not affect 
the veteran's usual occupations and daily 
activities.  We do believe that his 
exercise activities with his upper body 
are somewhat decreased because of neck 
pain, and this could well radiate into 
his shoulders.  We also believe that he 
probably finds it difficult to fish if 
his neck hurts.  Fortunately for him, his 
job at the Town of Clay appears not to be 
strenuous, and he is able to perform this 
without difficulty.  We also believe the 
veteran when he says that riding in a 
lawn mower for long periods of time hurts 
his neck.

Analysis

Controlling Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nonetheless, the Board notes that the ultimate decision as to 
which Diagnostic Code to rate a veteran's service connected 
disability rests with the Board.  See Bowers v. Derwinski, 
2 Vet. App. 675, 676 (1992).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2001).  Additionally, in cases where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Board also notes that the Court in the case of Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), held, in cases were the 
record reflects that the veteran has multiple problems due to 
service-connected disability, it is possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban, supra.  

Procedural History

With the above laws and regulations in mind, the Board notes 
that, historically, the RO granted service connection for an 
undiagnosed illness manifested by bilateral shoulder pain and 
awarded a combined 20 percent rating under 38 C.F.R. 
§§ 4.71a, 4.124a, Diagnostic Codes 8850 - 5002 (rheumatoid 
arthritis) and degenerative disease of the cervical spine and 
elbows and awarded a combined 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative 
arthritis).  See RO decision dated in June 1997.  Thereafter, 
the RO recharacterized the veteran's service connected 
disabilities as right and left shoulder arthralgia and rated 
each shoulder disability as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (arm limitation of 
motion) and cervical spondylolisthesis with radicular 
irritation resulting in arthralgia of the elbow joints and 
rated it as 30 percent disabling under 3838 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis) - 5290 
(cervical spine limitation of motion).  See RO decision dated 
in December 2000.


Applicable Diagnostic Codes

Given the veteran's service connected disabilities, 
potentially applicable rating criteria are found at 
Diagnostic Codes 5002, 5003, 5200, 5201, 5205, 5206, 5207, 
5208, 5285, 5286, 5287, and 5290.  See 38 C.F.R. § 4.71a.

Review of the medical evidence reveals that the veteran is 
right-handed.  Under the laws administered by VA, 
disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203 and the elbow and forearm 
are rated under Diagnostic Codes 5205 through 5213.  A 
distinction is made between major (dominant) and minor 
extremities for rating purposes.  Only one hand is to be 
considered major.  38 C.F.R. § 4.69 (2001).  Thus, all 
discussion of the veteran's shoulder and elbow disabilities 
will note this difference in rating the major and minor upper 
extremity.

As to Diagnostic Code 5002, it provides that active 
rheumatoid (atrophic) arthritis will warrant a 20 percent 
evaluation when manifested by one or two exacerbations a year 
if there is a well-established diagnosis, a 40 percent 
evaluation when manifested by symptom combinations that is 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year, a 60 percent 
evaluation when manifested by less than criteria for 100 
percent but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods, and a 100 percent evaluation when 
manifested by active joint involvement that is totally 
incapacitating.  38 C.F.R. § 4.71a.

As to Diagnostic Code 5003, it provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.

As to the shoulders, Diagnostic Code 5200 provides that 
favorable ankylosis of scapulohumeral articulation, with 
abduction to 60 degrees, and the ability to reach mouth and 
head warrants a 20 percent evaluation (minor shoulder) and 30 
percent evaluation (major shoulder).  Intermediate, between 
favorable and unfavorable, ankylosis of scapulohumeral 
articulation warrants a 30 percent evaluation (minor) and 40 
percent evaluation (major).  Unfavorable ankylosis of 
scapulohumeral articulation, with abduction limited to 25 
degrees from side, warrants a 40 percent evaluation (minor) 
and 50 percent evaluation (major).  38 C.F.R. § 4.71a.  As to 
Diagnostic Code 5201, limitation of motion of the major or 
minor arm at shoulder level warrants a 20 percent evaluation.  
Limitation of motion of the arm midway between side and 
shoulder level warrants a 20 percent evaluation (minor) and 
30 percent evaluation (major).  Limitation of motion of the 
arm to 25 degrees from side warrants a 30 percent evaluation 
(minor) and 40 percent evaluation (major).  Id.

As to the elbows, Diagnostic Code 5205 provides that 
ankylosis of the elbow will warrant a 30 percent evaluation 
(minor elbow) and 40 percent evaluation (major elbow) if it 
is favorable, at an angle between 90 and 70 degrees; warrant 
a 40 percent evaluation (minor elbow) and 50 percent 
evaluation (major elbow) if it is intermediate, at an angle 
more than 90 degrees or between 70 and 50 degrees; and 
warrant a 50 percent evaluation (minor elbow) and 60 percent 
evaluation (major elbow) if it is unfavorable, at an angle of 
less than 50 degrees or with complete loss of supination or 
pronation.  38 C.F.R. § 4.71a.  Diagnostic Code 5206 provides 
that limitation of flexion warrants a non compensable 
evaluation (both minor and major elbow) when limited to 110 
degrees, warrants a 10 percent evaluation (both minor and 
major elbow) when limited to 100 degrees, warrants a 20 
percent evaluation (both minor and major elbow) when limited 
to 90 degrees, warrant a 20 percent evaluation (minor elbow) 
and 30 percent evaluation (major elbow) when limited to 70 
degrees, warrant a 30 percent evaluation (minor elbow) and 40 
percent evaluation (major elbow) when limited to 55 degrees, 
and warrant a 40 percent evaluation (minor elbow) and 50 
percent evaluation (major elbow) when limited to 45 degrees.  
Id.  Diagnostic Code 5207 provides that limitation of 
extension warrants a 10 percent evaluation (both minor and 
major elbow) when limited to either 45 or 60 degrees, 
warrants a 20 percent evaluation (both minor and major elbow) 
when limited to 75 degrees, warrant a 20 percent evaluation 
(minor elbow) and 30 percent evaluation (major elbow) when 
limited to 90 degrees, warrant a 30 percent evaluation (minor 
elbow) and 40 percent evaluation (major elbow) when limited 
to 100 degrees, and warrant a 40 percent evaluation (minor 
elbow) and 50 percent evaluation (major elbow) when limited 
to 110 degrees.  Id.  Diagnostic Code 5208 provides that 
limitation of forearm flexion to 100 degrees and extension to 
45 degrees warrants a 20 percent evaluation (both minor and 
major).  Id.

As to the cervical spine, Diagnostic Code 5285 provides that 
fracture of the vertebra without cord involvement but leading 
to abnormal mobility requiring a neck brace warrants a 60 
percent evaluation and fracture with cord involvement 
requiring long leg braces or being bedridden warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a.  Diagnostic Code 5286 
provides that complete ankylosis of the spine at a favorable 
angle warrants a 60 percent evaluation.  Id.  Diagnostic 
Code 5287 provides that ankylosis of the cervical spine at a 
favorable angle warrants a 30 percent evaluation and 
ankylosis of the cervical spine at an unfavorable angle 
warrants a 40 percent evaluation.  Id.  Diagnostic Code 5290 
provides that slight limitation in the range of motion of the 
cervical spine warrants a 10 percent evaluation, moderate 
limitation in the range of motion of the cervical spine 
warrants a 20 percent evaluation, and severe limitation in 
the range of motion of the cervical spine warrants a 30 
percent evaluation.  Id.  Diagnostic Code 5293 provides that 
problems compatible with intervertebral disc syndrome with 
"mild" symptoms (defined as recurring attacks) warrants a 
10 percent rating, problems compatible with intervertebral 
disc syndrome with "moderate" symptoms (defined as 
recurring attacks) warrants a 20 percent rating, problems 
compatible with intervertebral disc syndrome with "severe" 
symptoms (defined as recurring attacks with only intermittent 
relief) warrants a 40 percent rating, and problems compatible 
with intervertebral disc syndrome with pronounced symptoms 
warrants a 60 percent rating.  Id.

Next, the Board notes that when evaluating loss in range of 
motion, consideration is given to the degree of functional 
loss caused by pain such as has been repeatedly complained of 
by the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  

Furthermore, painful motion with the joint or periarticular 
pathology, which produces disability, warrants the minimum 
compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 
(2001).

From January 3, 1995

Esteban Issues

Initially, the Board finds that the veteran's service 
connected disabilities contemplates right and left shoulder 
disabilities, right and left elbow disabilities, and a 
cervical spine disability.  Therefore, the Board's analysis 
must look at each of these joins for the time periods in 
question and decide whether a separate compensable or higher 
evaluation is warranted for each even though the RO combined 
a number of these disabilities.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

However, it should also be pointed out that each of the ways 
by which the shoulder, elbow, and cervical spine are ratable 
contemplates problems with movement except for Diagnostic 
Codes 5209, 5210, 5211, 5212, and 5285.  See 38 C.F.R. 
§ 4.71a (2001); VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, 
assigning separate ratings on the basis of both limitation of 
motion and other symptoms would be inappropriate.  38 C.F.R. 
§ 4.14 (2001).  This is so because of the overlapping 
criteria.  Esteban v. Brown, 6 Vet. App. 259 (1994).

No Rheumatoid Arthritis or Ankylosis - Shoulders, Cervical 
Spine & Elbows
&
No Degenerative Arthritis - Elbows

Initially, as noted above, the RO in its June 1997 and 
December 2000 decisions rated the shoulder disabilities as 
first rheumatoid arthritis under Diagnostic Code 5002 and 
later as degenerative arthritis under Diagnostic Code 5003.  
Similarly, the RO rated the veteran's cervical spine and 
elbow disabilities as degenerative arthritis under Diagnostic 
Code 5003.  

However, Diagnostic Code 5002 requires a well-established 
diagnosis of rheumatoid arthritis and Diagnostic Code 5003 
requires x-ray evidence of arthritis.  Yet, a review of the 
record on appeal fails to disclose a diagnosis of rheumatoid 
arthritis of the shoulders, elbows, or cervical spine or x-
ray evidence degenerative arthritis of the elbows throughout 
the period of time during which his claim has been pending.  
See Persian Gulf Examination dated in May 1994; VA 
examinations dated in August 1995, October 1998, June 1999, 
and July 2001.  (Parenthetically, the Board notes that x-
rays, starting in August 1995, showed cervical spine 
arthritis and March 1998 x-rays and April 1998 bone-scan 
indicated at least left shoulder arthritis and possibly right 
shoulder arthritis.)

The Board notes that the Court has held that the assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  Therefore, it is the judgment 
of the Board that it is inappropriate in this case to rate 
the veteran's shoulders, elbows, and cervical spine 
disabilities as analogous to rheumatoid arthritis or elbow 
disability as analogous to degenerative arthritis.  The Board 
reaches this conclusion because the rating schedule 
specifically provides Diagnostic Codes that rate the 
veteran's adverse symptomology and are therefore "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

In addition, a review of the record on appeal fails to show 
that the veteran was ever diagnosed with ankylosis of the 
shoulders, elbows, or of the cervical spine.  See Persian 
Gulf Examination dated in May 1994; VA examinations dated in 
August 1995, October 1998, June 1999, and July 2001 
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In addition, in 
the absence of ankylosis, the Board may not rate his service-
connected disabilities as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).

Consequently, higher evaluations are not warranted for the 
veteran's service-connected shoulder, elbow, and cervical 
spine disabilities under Diagnostic Codes 5002, 5200, 5205, 
5286, or 5287 or the veteran's service connected elbow 
disabilities under Diagnostic Code 5002.  38 C.F.R. § 4.71a.  
This is true throughout the period of time during which his 
claim has been pending.  Fenderson, supra.

From January 3, 1995, to February 4, 1998

Right & Left Shoulders

As to Diagnostic Codes 5201 and 5003, a review of the record 
on appeal shows that, on examination, the veteran's shoulders 
had full rang of motion.  See Persian Gulf Examination dated 
in May 1994, general VA examination dated in August 1995, and 
joints VA examination dated in August 1995.  (The Board notes 
that normal range of motion of the shoulder is forward 
flexion from 0 to 180 degrees, abduction from 0 to 180 
degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (0 degrees) to above the head (180 degrees) with the 
mid-point of 90 degrees where the arm is held straight out 
from the shoulder.  38 C.F.R. § 4.71, Plate I (2001)).  
Moreover, the August 1995 VA joints examiner noted that there 
were no inflammatory signs, swelling, or restriction of 
motion and opined that he could ". . . find no physical 
limitation or any physical abnormality referable to the 
shoulders or elbows, of which he complains."  Furthermore, 
shoulder x-rays during this time period were negative.  
Therefore, because Diagnostic Code 5201 requires motion of 
the arm to be limited at shoulder level to be entitled to a 
compensable rating and Diagnostic Code 5003 requires x-ray 
evidence of arthritis to be entitled to a compensable rating, 
neither higher nor separate compensable ratings were 
warranted under Diagnostic Code 5201 or Diagnostic Code 5003 
for the veteran's service connected shoulder disabilities 
during these times.  See 38 C.F.R. § 4.71a.

The Board next looks at functional loss attributable to pain 
on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  In this regard, the Board 
notes that a review of the record on appeal shows the 
veteran's complaints of bilateral shoulder pain.  See Persian 
Gulf Examination dated in May 1994, general VA examination 
dated in August 1995, and joints VA examination dated in 
August 1995.  In addition, the general VA examiner diagnosed 
the veteran with arthralgias of the shoulders.  Accordingly, 
the Board finds that given the diagnosis of bilateral 
shoulder pain provided by the August 1995 general VA 
examiner, separate compensable ratings were warranted for the 
veteran's service connected shoulder disabilities from 
January 3, 1995, to February 4, 1998.  See 38 C.F.R. § 4.59.  
Therefore, because the minimum compensable rating assignable 
for limitation of motion of a shoulder because of pain is 20 
percent, the Board finds that separate 20 percent ratings are 
assignable to the veteran's service connected shoulder 
disabilities under Diagnostic Code 5201.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a (2001); DeLuca, Supra.

The Cervical Spine

As to Diagnostic Code 5003, a review of the record on appeal 
shows that the August 1995 x-rays of the cervical spine 
showed mild degenerative disease with vertebral foraminal 
narrowing at C5-C6 in the right and at C4-C5 on the left.  
The diagnosis was mild degenerative changes of the cervical 
spine.  Under Diagnostic Code 5003, a 10 percent rating is 
assignable for a major joint affected by limitation of 
motion, albeit noncompensable in degree.  Given that the 
above x-ray evidence and because the cervical spine is a 
major joint, the Board finds that a separate 10 percent 
rating was warranted for the veteran's service connected 
cervical spine disability for this time period.  38 C.F.R. 
§§ 4.45, 4.71a Diagnostic Code 5003 (2001).  

As to Diagnostic Code 5285, the veteran does not claim and 
the record does not show that he ever fractured a vertebra or 
that his service connected cervical spine disability includes 
such a disability.  Consequently, a higher evaluation was not 
warranted for the veteran's service-connected cervical spine 
disability under Diagnostic Code 5285.

As to Diagnostic Code 5290, the Board notes that during this 
period the record does not contain specific medical opinion 
evidence as to the range of motion of the cervical spine, 
except for the May 1994 Persian Gulf Examiner noting full 
rang of motion of all joints without effusions and the August 
1995 VA joints examiner noting that the veteran had full 
range of motion of both upper extremities and full rotation 
of his upper extremities.  Therefore, in the absence of any 
documented limitation of motion, a higher evaluation under 
Diagnostic Code 5290 was not warranted.

The Board next looks at the question of whether the veteran 
was entitled to a separate disability rating because his 
service-connected cervical spine disability affects two 
distinct areas of the spine for which the schedular criteria 
provides separate disability ratings.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5290, 5291 (2001).  However, nothing in the 
record at this time indicates that the veteran has limitation 
of motion affecting more than a single segment extending 
beyond a single vertebra of the adjacent segment.  See 
cervical spine x-rays dated in August 1995.  Consequently, 
the Board finds that a separate rating is not warranted on 
the basis of limitation of motion affecting multiple 
segments.

The Board next looks to see whether it would have been 
appropriate to rate the veteran's service-connected cervical 
spine disability by analogy to a herniated nucleus pulposus 
under Diagnostic Code 5293 (the code for rating 
intervertebral disc syndrome).  38 C.F.R. § 4.71 (2001).  
Initially, the Board notes that controlling laws and 
regulations provide that, for the veteran to be entitled to a 
higher evaluation based on intervertebral disc syndrome, the 
record must first show that his service-connected cervical 
spine disorder contemplates such disability.  As stated 
above, when the RO originally granted service connection for 
the veteran's cervical spine disorder, it characterized his 
service-connected disability as degenerative disease of the 
cervical spine and elbows.  See RO decision dated in June 
1997.  Moreover, the medical evidence contained in the record 
during this time period does not show that the veteran with a 
discogenic disease of the cervical spine. 

Therefore, the Board finds that the evidence contained in the 
record on appeal shows that the RO had not granted service 
connection for intervertebral disc syndrome for the veteran's 
cervical spine disorder.  Moreover, the Board finds that 
where, as here, the law specifically provides schedular 
criteria to evaluate the veteran's service-connected 
musculoskeletal back disability (arthritis under Diagnostic 
Code 5003 and cervical spine limitation of motion under 
Diagnostic Code 5290), it would be improper for the Board to 
rate his disabilities by analogy to intervertebral disc 
syndrome, which encompasses disc impairment for which service 
connection is not currently in effect.  See 38 C.F.R. § 4.20 
(2001); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  
Accordingly, consideration of Diagnostic Code 5293 is not 
warranted.

Lastly, the Board notes that functional loss attributable to 
pain on use has been considered in arriving at the foregoing 
assessment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  However, the Board finds 
that, based on the existing record, the 10 percent rating 
assigned pursuant to Diagnostic Code 5003 took into account 
his complaints of pain until February 1994 and compensated 
him for it.  Therefore, for the period from January 3, 1995, 
to February 4, 1998, a higher evaluation is not warranted for 
cervical spine disability.  See 38 C.F.R. § 4.71a.

Right & Left Elbows

Next, the Board notes that, while the RO assigned a combined 
10 percent rating for the veteran's cervical spine and elbow 
disabilities for the period from January 3, 1995, to 
February 4, 1998, as indicated above, the veteran will be 
entitled to separate evaluations for the his elbow 
disabilities if, during this time, either elbow manifested a 
compensable level of adverse symptomology.  Esteban v. Brown, 
6 Vet. App. 259 (1994).

In this regard, the Board notes that a review of the record 
on appeal, for the period from January 3, 1995, to 
February 4, 1998, shows that, on examination, the veteran's 
elbows had full rang of motion.  See Persian Gulf Examination 
dated in May 1994, general VA examination dated in August 
1995, and joints VA examination dated in August 1995.  (The 
Board notes that normal range of motion of the elbow is from 
0 degrees of extension to 145 degrees of flexion.  Full 
forearm pronation is from 0 to 80 degrees and full forearm 
supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate 
I (2001).)  Moreover, the August 1995 VA joints examiner 
noted that there were no inflammatory signs, swelling, or 
restriction of motion and opined that he could ". . . find no 
physical limitation or any physical abnormality referable to 
the shoulders or elbows, of which he complains."  Shoulder x-
rays showed olecranon spurs bilaterally.  Therefore, because 
Diagnostic Codes 5206, 5207, and 5208 require limitation in 
flexion and/or extension to be entitled to a compensable 
rating, separate compensable ratings were not warranted under 
these Diagnostic Codes for the veteran's service connected 
elbow disabilities during these times.  38 C.F.R. § 4.71a.

The Board next looks at functional loss attributable to pain 
on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  In this regard, the Board 
notes that a review of the record on appeal shows the 
veteran's complaints of bilateral elbow pain.  See Persian 
Gulf Examination dated in May 1994, general VA examination 
dated in August 1995, and joints VA examination dated in 
August 1995.  In addition, the general VA examiner diagnosed 
the veteran with arthralgias of the elbows.  Accordingly, the 
Board finds that, given the diagnosis of bilateral elbow pain 
provided by the August 1995 general VA examiner, separate 
compensable ratings were warranted for the veteran's service 
connected elbow disabilities from January 3, 1995, to 
February 4, 1998.  See 38 C.F.R. § 4.59.  Therefore, because 
the minimum compensable rating assignable for limitation of 
motion of an elbow because of pain is 10 percent, the Board 
finds that separate 10 percent ratings are assignable to the 
veteran's service connected elbow disabilities under 
Diagnostic Codes 5206 and 5207.  See 38 C.F.R. § 4.71a. 

In summary, for the period from January 3, 1995, to 
February 4, 1998, the Board finds that separate 20 percent 
ratings were warranted for the veteran's service connected 
shoulder disabilities under Diagnostic Code 5201, a separate 
10 percent rating was warranted for the veteran's service 
connected cervical spine disability under Diagnostic 
Code 5003, and separate 10 percent ratings were warranted for 
the veteran's service connected elbow disabilities under 
Diagnostic Codes 5206 and 5207.  38 U.S.C.A. §§ 4.59, 4.71a.

From February 4, 1998

Right & Left Shoulders

As stated above, the veteran was assigned separate 20 percent 
ratings under Diagnostic Code 5201 for his service-connected 
shoulder disabilities by the RO in December 2000.  Therefore, 
under Diagnostic Code 5201, he will only be entitled to a 
higher evaluation if his service connected left shoulder 
disability (minor arm) has motion limited to 25 degrees from 
the side and if his service connected right shoulder 
disability (major arm) has motion limited midway between side 
and shoulder level.  See 38 C.F.R. § 4.71a.  However, a 
review of the record on appeal does not show that the 
veteran's disability causes such limitation of motion.  

Specifically, as to the right shoulder, VA treatment records 
and VA examiners noted range of motion as follows: active 
range of motion was flexion to 145 degrees, extension to 
within normal limits, external rotation within normal limits, 
internal rotation from 0 to 45 degrees, abduction to 125 
degrees, and adduction within normal limits; passive range of 
motion flexion to 155 degrees, extension within normal 
limits, external rotation within normal limits, internal 
rotation from 0 to 60 degrees, abduction to 130 degrees, and 
adduction within normal limits; active range of motion was 
flexion to 150 degrees, extension within normal limits, 
external rotation within normal limits, internal rotation to 
within normal limits, abduction to within normal limits, and 
adduction to within normal limits; passive range of motion 
were within normal limits except for having flexion to 170 
degrees, abduction to 145 degrees, and internal rotation to 
65 degrees; external rotation with adduction to 90 degrees, 
internal rotation with abduction to 25 degrees, flexion to 
105 degrees, extension to 40 degrees, and abduction to 100 
degrees; and forward flexion from 0 to 180 degrees, abduction 
from 0 to 180 degrees, external rotation from 0 to 90 
degrees, and internal rotation from 0 to 90 degrees.  See May 
1998 occupational therapy evaluation; June 1998 occupational 
therapy discharge summary; VA examinations dated in June 1999 
and July 2001.

Similarly, as to the left shoulder, VA treatment records and 
VA examiners noted range of motion as follows: active range 
of motion was flexion to 120 degrees, extension within normal 
limits, external rotation within normal limits, internal 
rotation within normal limits, abduction to 115 degrees, and 
adduction within normal limits; passive range of motion was 
flexion within normal limits, extension within normal limits, 
external rotation within normal limits, internal rotation 
within normal limits, abduction within normal limits, and 
adduction within normal limits; active range of motion was 
flexion to 165 degrees, extension within normal limits, 
external rotation within normal limits, internal rotation to 
65 degrees, abduction to 145 degrees, and adduction to 100 
degrees; passive range of motion were within normal limits 
except for flexion to 155 degrees; external rotation with 
adduction to 15 degrees, internal rotation with abduction to 
50 degrees, flexion to 105 degrees, extension to 40 degrees, 
and abduction to 90 degrees; and forward flexion from 0 to 
180 degrees, abduction from 0 to 180 degrees, external 
rotation from 0 to 90 degrees, and internal rotation from 0 
to 90 degrees.  Id.

Tellingly, even on his worst day, the above range of motion 
studies do not show the veteran's left shoulder motion being 
limited to 25 degrees from the side or his right shoulder 
motion being limited midway between side and shoulder level.  
Therefore, higher evaluations are not warranted under 
Diagnostic Code 5201.  See 38 C.F.R. § 4.71a.

The Board next looks at functional loss attributable to pain 
on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  In this regard, the Board 
notes that a review of the record on appeal shows the 
veteran's complaints of bilateral shoulder pain.  In 
addition, VA examiners noted crepitus in the 
acromioclavicular joints on external and internal rotation of 
the shoulders.  See October 1998 VA examination report.  VA 
examiner's also noted that the joints were painful during 
motion studies, mostly on abduction, there was objective 
evidence of painful motion detected in the form of guarding 
of movement when moving the shoulders forcefully, and it was 
opined that the guarding "appears to occur in all axes of 
direction but mostly on abduction . . ."  See July 2001 VA 
examination report.  Tellingly, VA treatment records not only 
noted objective evidence of shoulder pain but also reported 
that the pain started when the arm was raised to shoulder 
level.  See VA treatment records dated in February 1998 (the 
veteran had difficulty raising his arm above the level of his 
shoulder); March 1998, April 1998, and September 1998 (the 
veteran had pain in his left shoulder at 90 degrees); and 
March 2001 (bilateral shoulder pain with lateral abduction at 
90 degrees). 

However, even when the Board takes into account the 
additional loss in bilateral shoulder motion due to pain that 
is documented in the record, the Board does not find that 
this additional loss in motion equates to the criteria for a 
higher evaluation for either the left or right shoulder.  
While it is clear from the record that pain limits shoulder 
motion to shoulder level, the rating criteria would require 
at least an additional 50 percent loss of motion for the 
veteran to meet the criteria found at Diagnostic Code 5201 
(i.e., left shoulder motion would have to have being limited 
to 25 degrees from the side and his right shoulder motion 
would have had to be limited midway between side and shoulder 
level, for the veteran to be entitled to higher evaluations).  
Therefore, higher evaluations are not warranted under 
Diagnostic Code 5201 even when taking into account functional 
loss attributable to pain on use.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a (2001); Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

Lastly, the Board notes that, while a March 1998 x-rays and 
April 1998 bone-scan indicated at least left shoulder 
arthritis and possibly right shoulder arthritis, because the 
veteran is already receiving separate 20 percent ratings 
under Diagnostic Code 5201 for shoulder disabilities, a 
higher evaluation is not warranted under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a.

Therefore, for the period from February 4, 1998, the 
preponderance of the evidence is against the claims for 
higher evaluations for shoulder disabilities.  See 38 C.F.R. 
§ 4.71a.

The Cervical Spine

As stated above, the veteran was assigned a 30 percent rating 
under Diagnostic Code 5290 for his service-connected cervical 
spine disability in December 2000.  The Board notes that 30 
percent is the maximum schedular award assignable under 
Diagnostic Code 5290.  38 C.F.R. § 4.71a (2001).  Therefore, 
because no greater benefit can flow to the veteran under the 
Diagnostic Code 5290, consideration of the above code section 
is not required.  38 C.F.R. § 4.14 (2001); VAOPGCPREC 36-97 
(Dec. 12, 1997).  In addition, because the veteran already 
receives the maximum rating allowable by regulation because 
of lost cervical spine motion, the Board need not look at 
functional loss attributable to pain on use.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2001); Johnson v. Brown, 9 Vet. App. 7, 
11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

Next, the Board next turns to the appropriateness of rating 
the veteran's service-connected cervical spine disorder under 
Diagnostic Code 5285.  However, as reported above, the 
veteran does not claim and the record does not show that he 
ever fractured a vertebra or that his service connected 
cervical spine spondylolisthesis includes such a disability.  
Moreover, a review of the record on appeal shows that at all 
VA examinations, while motion was somewhat limited and 
painful, the veteran was nonetheless able to move his neck.  
Consequently, a higher evaluation is not warranted for the 
veteran's service-connected cervical spine disability under 
Diagnostic Code 5285. 

The Board next looks at the question of whether the veteran 
is entitled to a separate disability rating because his 
service-connected cervical spine disability affects two 
distinct areas of the spine for which the schedular criteria 
provides separate disability ratings.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5290, 5291 (2001).  However, while the 
October and November 1998 cervical spine MRIs showed a bulge 
at T3-T4, nothing in the record indicates that the veteran 
has limitation of motion affecting more than a single segment 
extending beyond a single vertebra of the adjacent segment.  
Also see cervical spine x-rays dated in October 1998 and July 
2001.  Consequently, the Board finds that a separate rating 
is not warranted on the basis of limitation of motion 
affecting multiple segments.

The Board next looks to see whether it would be appropriate 
to rate the veteran's service-connected cervical spine 
spondylolisthesis by analogy to a herniated nucleus pulposus 
under Diagnostic Code 5293 (the code for rating 
intervertebral disc syndrome).  38 C.F.R. § 4.71 (2001).  As 
reported above, controlling laws and regulations provide 
that, for the veteran to be entitled to a higher evaluation 
based on intervertebral disc syndrome, the record must first 
show that his service-connected cervical spine disorder 
contemplates such disability.  As also stated above, when the 
RO originally granted service connection for the veteran's 
cervical spine disorder, it characterized his service-
connected disability as degenerative disease of the cervical 
spine and elbows.  See RO decision dated in June 1997.  
Thereafter, the RO re-characterized service connected 
disability as cervical spondylolisthesis with radicular 
irritation resulting in arthralgia of the elbow joints.  See 
RO decision dated in December 2000.  In all subsequent 
action, the RO characterized the veteran's service-connected 
cervical spine disorder as cervical spondylolisthesis.  See 
supplemental statements of the case dated in December 2000 
and April 2002.  Moreover, while medical records show the 
veteran's complaints, diagnoses, or treatment for adverse 
neurological symptomology and the October and November 1998 
cervical spine MRIs showed mild impingement on the spinal 
cord secondary to osteophytes and an annular bulge at T3-T4, 
the medical evidence contained in the record does not 
otherwise show that the veteran with a discogenic disease of 
the cervical spine. 

Therefore, the Board finds that the evidence contained in the 
record on appeal shows that the RO has not granted service 
connection for intervertebral disc syndrome for the veteran's 
cervical spine disorder.  Moreover, the Board finds that 
where, as here, the law specifically provides schedular 
criteria to evaluate the veteran's service-connected 
musculoskeletal back disability (cervical spine arthritis 
under Diagnostic Code 5003 and cervical spine limitation of 
motion under Diagnostic Code 5290), it would be improper for 
the Board to rate his disability by analogy to intervertebral 
disc syndrome, which encompasses disc impairment for which 
service connection is not currently in effect.  See 38 C.F.R. 
§ 4.20 (2001); Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992).  Accordingly, consideration of Diagnostic Code 5293 
is not warranted.

Therefore, for the period from February 4, 1998, the 
preponderance of the evidence is against the claims for a 
higher evaluation for a cervical spine disability.  See 
38 C.F.R. § 4.71a.

Right & Left Elbows

As stated above, the Board has assigned separate 10 percent 
ratings under Diagnostic Codes 5206 and 5207 for the 
veteran's service-connected elbow disabilities because of 
objective evidence of bilateral elbow pain.  38 C.F.R. 
§ 4.59.  Therefore, he will only be entitled to higher 
evaluations if the record on appeal shows addition loss in 
elbow flexion and/or extension.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207, 5208.  However, a review of the 
record on appeal does not show that the veteran's disability 
causes such limitation of motion.

Specifically, while a review of the record on appeal shows 
periodic complaints of elbow pain, the range of motion of the 
veteran's elbows were within normal limits.  See May 1998 VA 
occupational therapy evaluation; VA treatment record dated in 
November 2000.  Similarly, when examined by VA in June 1999, 
the right elbow had full flexion but extension was limited by 
5 degrees and the left elbow had full flexion and extension.  
Elbow x-rays also showed bilateral olecranon spurs. 

Tellingly, even on his worst day, the above range of motion 
studies do not show the veteran's left elbow's flexion 
limited to 90 degrees, left elbow's extension limited to 75 
degrees, right elbow's flexion limited to 90 degrees, right 
elbow's extension limited to 75 degrees, or flexion limited 
to 100 degrees and extension limited to 45 degrees in either 
elbow.  Therefore, higher evaluations are not warranted under 
Diagnostic Codes 5206, 5207, 5208.  See 38 C.F.R. § 4.71a.

The Board next looks at functional loss attributable to pain 
on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  In this regard, the Board 
notes that VA treatment records noted pain at the medial 
epicondyle.  See VA treatment record dated in February 1998.

However, even when the Board takes into account any 
additional loss in elbow motion due to the complaints of 
pain, the Board does not find that this additional loss in 
motion equates to the criteria for a higher evaluation for 
either the left or right elbow.  While the Board concedes 
that pain would limit elbow motion, the rating criteria would 
require at least an additional 500 percent loss of extension 
and to meet the criteria found at Diagnostic Code 5207 (i.e., 
while right elbow extension was limited by 5 degrees at the 
June 1999 VA examination, it would have had to be limited by 
70 degrees to meet the criteria for a 20 percent evaluation 
under Diagnostic Code 5207) and even a greater amount of loss 
of flexion to meet the criteria found at Diagnostic 
Codes 5206 and 5208 (the record on appeal is devoid of 
evidence that the veteran had ever had loss of flexion).  
Therefore, higher evaluations are not warranted under 
Diagnostic Codes 5206, 5207, or 5208 even when taking into 
account functional loss attributable to pain on use.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (2001); Johnson v. Brown, 
9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).

Therefore, for the period from February 4, 1998, the 
preponderance of the evidence is against the claims for 
higher evaluations for elbow disabilities.  See 38 C.F.R. 
§ 4.71a.

Extraschedular Considerations

Based on the argument made at the veteran's written 
statements to the RO, and statements to the VA examiner 
(i.e., he had to change jobs and lose time from work 
secondary to his shoulder, cervical spine, and elbow 
disabilities) the Board has given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001).  
Although the veteran has described his pain as being so bad 
that he had lost time from work, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2001).  The current 
evidence of record does not demonstrate that his shoulder, 
cervical spine, and elbow disabilities have resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that his 
service-connected disabilities have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).




Conclusion

The Board, in reaching the conclusions noted above, has 
considered the veteran's arguments as set forth in written 
statements to the RO as well as that of his friends.  The 
Board finds that, while lay witnesses can provide evidence as 
to the visible symptoms or manifestations of a disease or 
disability, there belief as to the current severity of the 
veteran's service-connected disabilities are not probative 
evidence because only someone qualified by knowledge, 
training, expertise, skill, or education, which they have not 
been shown to possess, may provide evidence regarding medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, as already 
noted, where the veteran's complaints have been supported by 
findings of underlying pathology or by objective confirmation 
on clinical evaluation, separate or higher evaluations have 
been granted.  38 C.F.R. §§ 4.40, 4.59. 


ORDER

For the period from January 3, 1995, to February 4, 1998, a 
separate evaluation of 20 percent for the veteran's right 
shoulder disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.

For the period from January 3, 1995, to February 4, 1998, a 
separate evaluation of 20 percent for the veteran's left 
shoulder disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.

For the period from January 3, 1995, to February 4, 1998 a 
separate evaluation of 10 percent for the veteran's cervical 
spine disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.

For the period from January 3, 1995, to February 4, 1998, a 
separate evaluation of 10 percent for the veteran's right 
elbow disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.

For the period from January 3, 1995, to February 4, 1998, a 
separate evaluation of 10 percent for the veteran's left 
elbow disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.

From February 4, 1998, an initial evaluation in excess of 20 
percent for the veteran's right shoulder disability is 
denied.

From February 4, 1998, an initial evaluation in excess of 20 
percent for the veteran's left shoulder disability is denied.

From February 4, 1998, an initial evaluation in excess of 30 
percent for the veteran's cervical spine disability is 
denied.

From February 4, 1998, an initial evaluation in excess of 10 
percent for the veteran's right elbow disability is denied.

From February 4, 1998, an initial evaluation in excess of 10 
percent for the veteran's left elbow disability is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

